Title: From Alexander Hamilton to Thomas Freeman, 11 January 1800
From: Hamilton, Alexander
To: Freeman, Thomas


Ny. Jay. 11. 1800
Sir
I have received your letter of the ninth of January with it’s enclosure.
Nothing definitive was Settled between General Wilkinson and myself relative to you superintending the works at Loftus’s heights, tho’ I have reason to beleive it was the intention of General Wilkinson to continue you in this service.
I would thank you to favor me with an account of the plan which you had projected of the work, and of the state in which it was at the time of your departure.
It would not be regular in me to direct you to repair to the Mississippi but I have written on the subject to the secretary of war and to that officer I refer you.
